UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1055



WILLIAM F. ALLEN, JR.,

                                              Plaintiff - Appellant,
          and


RICHARD R. WILT,

                                                  Party in Interest,

          versus


JOEL RANDOLPH, and Family; EARL FRAZIER, and
Family,

                                             Defendants - Appellees,
          and


BECKY KEENER; TYRA DAVIS CLEVENGER; UNITED
HOSPITAL CENTER, INCORPORATED,

                                                          Defendants.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CA-99-1-4)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.


William F. Allen, Jr., Appellant Pro Se. Joel Randolph, Appellee;
Jerald Elton Jones, WEST & JONES, Clarksburg, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William F. Allen, Jr., appeals the district court’s order dis-

missing several of his 42 U.S.C.A. § 1983 (West Supp. 2000) claims

as time-barred and granting the Appellees’ motion for judgment of

acquittal on the remaining claims. We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.   See Allen

v. Randolph, No. CA-99-1-4 (N.D.W. Va. Dec. 29, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED



                                2